DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 13 (see Remarks pages 1-3 filed on 12/07/2020) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Yoshida (US 20200073688) server apparatus provides a social networking service (SNS). The server apparatus stores a specific relation between a terminal apparatus and a printer that are allowed for communication using the SNS. The server apparatus stores relations between one or more icons and commands each corresponding to a respective one of the icons and including an image forming condition and an image forming instruction. Upon receiving a selected icon having been selected on the terminal apparatus, information indicating a selected printer having been selected on the terminal apparatus out of printers in specific relations with the terminal apparatus, and a piece of image data from the terminal apparatus, the server apparatus transmits a command corresponding to the selected icon and the piece of image data to the selected printer, (Para 0033-0126). However, Yoshida does not disclose in the affirmative, “the first program instructions, when executed from the second program instructions in response to accepting an operation designating the first program instructions in a screen of the second program instructions through the input interface, causing the terminal device to perform: acquiring a device ID for identifying an image processing device designated by the second program instructions, from the second program instructions; and displaying, an information about the image processing device identified by the device ID, on the display.”
Further, the next closest prior art Ono (US 2012/0239941) discloses programmable controller system, a tool device, a tool program, a storage medium, and a programmable controller capable of affording greater convenience in terms of preventing unauthorized use of user program running on the programmable controller. In the programmable controller system, the tool device sets up a first user program execution ID in a second non-volatile memory provided in the PLC and sets up a second user program execution ID in a project provided in the tool device. The PLC performs a matching operation to determine whether or not the first user program execution ID matches the second user program execution ID and blocks the execution of the user program if there is a mismatch, (Para 0046-0155). However, Ono does not disclose in the affirmative, “the first program instructions, when executed from the second program instructions in response to accepting an operation designating the first program instructions in a screen of the second program instructions through the input interface, causing the terminal device to perform: acquiring a device ID for identifying an image processing device designated by the second program instructions, from the second program instructions; and displaying, an information about the image processing device identified by the device ID, on the display.”
“the first program instructions, when executed from the second program instructions in response to accepting an operation designating the first program instructions in a screen of the second program instructions through the input interface, causing the terminal device to perform: acquiring a device ID for identifying an image processing device designated by the second program instructions, from the second program instructions; and displaying, an information about the image processing device identified by the device ID, on the display.”
Therefore, the prior arts Yoshida, Ono and Ishiguro alone or in combination do not render obvious in include the claimed feature in the affirmative, “the first program instructions, when executed from the second program instructions in response to accepting an operation designating the first program instructions in a screen of the second program instructions through the input interface, causing the terminal device to perform: acquiring a device ID for identifying an image processing device designated by the second program instructions, from the second program instructions; and displaying, an information about the image processing device identified by the device ID, on the display.”

Regarding independent claim 13, the closest prior art, Yoshida (US 20200073688) server apparatus provides a social networking service (SNS). The server apparatus stores a specific relation between a terminal apparatus and a printer that are allowed for communication using the SNS. The server apparatus stores relations between one or more icons and commands each corresponding to a respective one of the icons and including an image forming condition and an image forming instruction. Upon receiving a selected icon having been selected on the terminal apparatus, information indicating a selected printer having been selected on the terminal apparatus out of printers in specific relations with the terminal apparatus, and a piece of image data from the terminal apparatus, the server apparatus transmits a command corresponding to the selected icon and the piece of image data to the selected printer, (Para 0033-0126). However, Yoshida does not disclose in the affirmative, “accepting an operation for designating the external program instructions stored in the memory, through the input interface; and activating the designated external program instructions and transferring a device ID for identifying the designated image processing device, wherein when the external program instructions are activated, the external program instructions causes the terminal device to perform: acquiring the device ID transferred by the program instructions; and displaying information about the image processing device identified by the device ID, on the display, to represent that an image processing is to be executed by the image processing device.”
Further, the next closest prior art Ono (US 2012/0239941) discloses programmable controller system, a tool device, a tool program, a storage medium, and a programmable controller capable of affording greater convenience in terms of preventing unauthorized use of user program running on the programmable controller. In the programmable controller system, the tool device sets up a first user program execution ID in a second non-volatile memory provided in the PLC and sets up a second user program execution ID in a project provided in the tool device. The PLC performs a matching operation to determine whether or not the first user program execution ID matches the second user program execution ID and blocks the execution of the user program if there is a mismatch, (Para 0046-0155). However, Ono does not disclose in the affirmative, “accepting an operation for designating the external program instructions stored in the memory, through the input interface; and activating the designated external program instructions and transferring a device ID for identifying the designated image processing device, wherein when the external program instructions are activated, the external program instructions causes the terminal device to perform: acquiring the device ID transferred by the program instructions; and displaying information about the image processing device identified by the device ID, on the display, to represent that an image processing is to be executed by the image processing device.”
Finally, the next closest prior art Ishiguro (US 2015/0193674) discloses image processing system includes one or more image processing apparatuses connected to a network, and a portable information terminal having a function to preregister an image processing job to the image processing apparatus, wherein the portable information terminal includes a registration destination receiving unit configured to receive a selection of an image processing apparatus, a setting receiving unit configured to display a condition setting screen and receive setting input by a user, and a sending unit configured to send, to the image processing apparatus selected, first information on the execution condition of image processing and second information on a configuration of the condition setting screen, and each image processing apparatus includes a preregistration unit configured to preregister an image processing job, and a display control unit configured to generate a job setting display screen and display the job setting display screen on an operation panel, (Para 0037-0146). However, Ishiguro does not disclose in the affirmative, “accepting an operation for designating the external program instructions stored in the memory, through the input interface; and activating the designated external program instructions and transferring a device ID for identifying the designated image processing device, wherein when the external program instructions are activated, the external program instructions causes the terminal device to perform: acquiring the device ID transferred by the program instructions; and displaying information about the image processing device identified by the device ID, on the display, to represent that an image processing is to be executed by the image processing device.”
Therefore, the prior arts Yoshida, Ono and Ishiguro alone or in combination do not render obvious in include the claimed feature in the affirmative, “accepting an operation for designating the external program instructions stored in the memory, through the input interface; and activating the designated external program instructions and transferring a device ID for identifying the designated image processing device, wherein when the external program instructions are activated, the external program instructions causes the terminal device to perform: acquiring the device ID transferred by the program instructions; and displaying information about the image processing device identified by the device ID, on the display, to represent that an image processing is to be executed by the image processing device.”

Dependent claims 2-12 are allowed because of their dependency to claims 1 and 13 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677